Citation Nr: 1013855	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cartilage defect of the right knee with 
arthritis.

2.  Entitlement to a compensable evaluation for service-
connected 5th metacarpal phalangeal joint fracture (boxer's 
fracture). 

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to May 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision, which denied 
a claim for service connection for sleep disorder, headaches; 
granted a claim for service connection for status post right 
5th metacarpal phalangeal joint fracture (boxer's fracture) 
and assigned a noncompensable evaluation, effective May 31, 
2003; and granted a claim for service connection for 
cartilage defect of the right knee and assigned a 
noncompensable evaluation, effective May 31, 2003.

The Board notes that, in his April 2004 notice of 
disagreement (NOD), the Veteran indicated that he disagreed 
with the denial of his claim for service connection for 
chronic headaches.  He did not indicate that he disagreed 
with the denial of his claim for service connection for a 
sleep disorder.  As such, the issue is now characterized as a 
claim for entitlement to service connection for headaches 
only.  

In a March 2006 rating decision, the RO increased the 
evaluation assigned to the Veteran's service-connected 
cartilage defect of the right knee with arthritis to 10 
percent, effective May 31, 2003.  Since the RO did not assign 
the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  The Veteran's service-connected cartilage defect of the 
right knee with arthritis is manifested by pain, locking, and 
effusion.

2.  The Veteran's service-connected 5th metacarpal phalangeal 
joint fracture is manifested by a mild deformity of the 5th 
metacarpal and complaints of pain.  

3.  Resolving doubt in favor of the Veteran, his headaches 
are shown to be causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
service-connected cartilage defect of the right knee with 
arthritis have been met.  See 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5258, and 5260 (2009).

2.  The criteria for a compensable disability rating for 
service-connected 5th metacarpal phalangeal joint fracture 
have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2009).

3.  Service connection for headaches is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for headaches, the benefit sought on appeal has been granted 
in full, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).
With respect to the Veteran's claims for increased ratings, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in January 2006 substantially satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  

The Board notes that the January 2006 letter referred to the 
Veteran's left knee condition, as opposed to his right knee 
condition.  However, the Veteran was clearly notified in this 
letter that additional information or evidence was needed to 
support his claim for an increased rating for a knee 
disability and was asked to send the information or evidence 
to VA.  As such, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Additionally, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a NOD with the rating or the effective date of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
available VA and private medical records are in the file.  
The Board acknowledges that the Veteran asserted in his April 
2004 NOD that he has been treated by his family physician 
since his discharge from service.  However, the Veteran was 
specifically informed in the January 2006 VCAA letter that he 
must give enough information about these records so that VA 
can request them.  Additionally, an Authorization and Consent 
to Release Information Form was enclosed with this letter.  
As the Veteran did not indicate that he wished VA to obtain 
any medical records, nor did he submit an Authorization and 
Consent to Release Information Form, the Board finds that all 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an examination for his 5th 
metacarpal joint disability in February 2006.  The Veteran's 
right knee disability was examined in February 2006 and June 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
See 38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiners thoroughly 
interviewed and examined the Veteran.  The Board notes that 
it was argued in the March 2010 Written Brief Presentation 
that the Veteran's right knee disability should be examined 
during a flare-up.  However, the Board notes that the Veteran 
has already been provided 3 thorough VA examinations during 
the course of this appeal, and ample opportunity to provide 
his own evidence and argument in support of his claim.  Thus, 
it appears unlikely that a fourth VA examination would 
provide any better picture of the Veteran's right knee 
disability than has already been provided.  Consequently, the 
Board concludes that the examinations in this case are 
adequate upon which to base a decision with regard to these 
claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected cartilage defect of the right knee with 
arthritis. 

In a June 2003 rating decision, the RO granted service 
connection for a cartilage defect of the right knee and 
assigned a noncompensable evaluation, effective May 31, 2003, 
under Diagnostic Codes "5260-5014".  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27 (2009).  
In a March 2006 rating decision, the RO increased the 
evaluation assigned to the Veteran's cartilage defect of the 
right knee with arthritis to 10 percent, effective May 31, 
2003, under Diagnostic Codes "5260-5010".  Thus, as 
explained in that decision, the 10 percent rating was 
assigned for painful motion using the criteria of Diagnostic 
Code 5010.  The Veteran seeks a higher evaluation.

Diagnostic Code 5014 evaluates osteomalacia based on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5014 
(2009).

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2009).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2009).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
in April 2003.  The examiner noted that the Veteran has been 
found to have cartilage defects in the bilateral knees.  The 
examiner noted that repetitive motions seem to cause loss of 
range of motion.  The Veteran reported no flare-ups other 
than repetitive motion, such as going upstairs.  There is no 
change in terms of strength or coordination, but his speed 
has certainly diminished.  He is unable to run.  The Veteran 
was noted as having a normal gait.  With regard to range of 
motion, the Veteran was noted as having a flexion of 140 
degrees and an extension of 0 degrees, with a mild amount of 
discomfort with the extreme of flexion.  The examiner noted 
that there is no soft-tissue swelling, point tenderness, 
joint effusion, or ligamentous instability.  The examiner 
diagnosed the Veteran with cartilage defects of the bilateral 
knees resulting in moderate functional impairment. 

The Veteran also underwent a VA examination in February 2006.  
At this examination, the Veteran reported daily pain in his 
right knee, which is usually sharp, going to throbbing with 
rest.  The Veteran reported aggravating factors consist of 
squatting, stair climbing, and cold or damp weather.  Flare-
ups occur 1 time per week, lasting 2 to 3 hours in duration 
or up to 2 days.  With a flare-up, the Veteran loses about 40 
percent motion of the knee.  The Veteran reported weakness, 
stiffness, intermittent swelling, with no heat or redness.  
It was noted that the Veteran's right knee tires easily and 
locks 1 to 2 times per day, depending on activity.  No falls 
were noted but endurance was noted as poor.  The Veteran can 
stand up to 1 hour but has to shift weight.  He can walk half 
of a mile.  When squatting, he has sharp pains, almost like 
glass in the deep, center of the knee.  Upon examination, the 
Veteran was noted as having an extension of 0 degrees with no 
additional limitation of motion on repetitive use.  He has a 
flexion of 124 degrees with pain beginning at 90 degrees and 
ending at 124 degrees.  He has additional limitation of 
motion on repetitive use of 0 to 110 degrees due to pain.  
Examination revealed no crepitation, mass behind the knee, 
clicks or snaps, instability, patellar abnormality, or 
meniscus abnormality.  Grinding, painful movement, and 
tenderness was noted.  The Veteran was noted as having very 
mild bilateral degenerative changes.     

More recently, the Veteran underwent a VA examination in June 
2007.  It was noted that the Veteran does not need any 
assistive devices for walking.  He has walking limitations of 
1/8 mile.  He has standing limitations of 15 to 30 minutes.  
The Veteran was noted as having no instability, episodes of 
dislocation or subluxation, or deformity.  His symptoms 
included giving way, pain, stiffness, weakness, locking 
episodes, and effusion.  The Veteran reported daily pain in 
the right knee, described as a sharp ache and rated as 7/8 
out of 10.  Aggravating factors include prolonged walking, 
standing, and climbing or descending stairs.  Alleviating 
factors include rest, elevation, heat, and ice.  The Veteran 
reported that, with flares, he has limitation of motion up to 
90 percent, lasting 1 to 2 hours, followed by limitation of 
motion of about 70 percent for 2 to 3 days.  With regard to 
the Veteran's extension, active motion against gravity was 
recorded at 90 flexion to 0 degrees, with pain beginning at 
minus 20 degrees, pain ending at 0 degrees, and no additional 
limitation of motion on repetitive use.  With regard to the 
Veteran's flexion, active motion against gravity was recorded 
as 0 to 100 degrees, with pain beginning at 70 degrees and 
pain ending at 100 degrees.  Passive range of motion was 
recorded as 100 to 130 degrees, with pain beginning at 100 
degrees and pain ending at 130 degrees.  The Veteran had 
additional limitation of motion on repetitive use of 0 to 96 
degrees with pain being the primary limiting factor.  
Examination revealed crepitus, tenderness of medial joint 
line and popliteal fossa, painful movement, and weakness 
against resistance.  No mass behind the knee, clicks or 
snaps, grinding, or instability were noted.  Patellar 
abnormality and tenderness along inferior border were noted.  
The Veteran was noted as having very mild bilateral 
degenerative changes.  The examiner noted that there is no 
evidence of any fractures or dislocation and no gross soft 
tissue abnormalities visualized. 
In support of his claim, the Veteran has also submitted a 
letter from his private physician.  See C.A.M., M.D. letter, 
February 2005.  This physician noted that the Veteran had a 
meniscus defect in both the right and left knee.  He noted 
that the Veteran complains of stiffness and decreased range 
of motion of the knees, the left being greater than the 
right.  He has difficulty walking, running, or standing in 
one place for more than 15 minutes.  He also has a buckling 
sensation, with the left knee being greater than the right.  

With respect to granting an increased rating under Diagnostic 
Code 5260, there is no clinical evidence of record reflecting 
that the Veteran has a limitation of flexion to 45 degrees, 
as needed for a compensable evaluation under this diagnostic 
code.  As such, an increased rating cannot be assigned under 
Diagnostic Code 5260.  

With respect to granting an increased rating under Diagnostic 
Code 5261, there is no medical evidence of record reflecting 
that the Veteran has a limitation of extension to 10 degrees, 
as needed for a compensable evaluation under this diagnostic 
code.  As such, an increased rating cannot be assigned under 
Diagnostic Code 5261.  

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  
Diagnostic Code 5257 addresses impairment of the knee in the 
form of recurrent subluxation or lateral instability.  The 
claims file contains no clinical evidence reflecting that the 
Veteran experiences lateral instability or recurrent 
subluxation of the right knee.  The Veteran was specifically 
noted as having no instability or episodes of subluxation at 
the June 2007 VA examination.  At the February 2006 VA 
examination, he was noted as having no instability.  At the 
April 2000 examination, he was noted as having no ligamentous 
instability.  As such, the Board finds that an increased 
rating under diagnostic code 5257 is not warranted.

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record reflecting that the Veteran has 
undergone removal of the cartilage of the right knee.  
Therefore, Diagnostic Code 5259 is not applicable. 

However, the Board acknowledges that the Veteran was 
specifically noted in the February 2005 private treatment 
letter as having a meniscus defect in both knees.  Moreover, 
the Board notes that the Veteran was noted at the most recent 
VA examination in June 2007 as experiencing pain, locking 
episodes, and effusion.  He reported experiencing locking 
episodes 1 to 2 times per day and pain at the February 2006 
VA examination as well.  

As noted above, if two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  
Therefore, as a 20 percent evaluation is available under 
Diagnostic Code 5258 for cartilage, semilunar, dislocated, 
with frequent episodes of "locking", pain, and effusion 
into the joint; and the Veteran is service connected for a 
cartilage defect of the right knee, for which he has been 
noted as having symptoms of pain, locking, and effusion, the 
Board finds that the Veteran should be assigned a 20 percent 
evaluation under Diagnostic Code 5258 for his right knee 
disability, as opposed to the 10 percent evaluation currently 
assigned under Diagnostic Code 5010.  This is the maximum 
evaluation allowed under this diagnostic code.  

The Board has considered the possibility of assigning 
separate evaluations under Diagnostic Codes 5258 and 5010.  
However, in VAOPGCPREC 9-98 (August 14, 1998), it was 
explained that that removal of semilunar cartilage may result 
in complications producing loss of motion, and, consequently, 
Diagnostic Code 5259 contemplates limitation of motion as a 
symptom so as to warrant consideration of the holding in 
Deluca.  Therefore, to award the Veteran a disability rating 
based on limitation of motion and a separate disability 
rating under either Diagnostic Code 5259 would violate 38 
C.F.R. § 4.14 and the rule against pyramiding, as these codes 
both contemplate limitation of motion.  Based on the 
reasoning expressed in that opinion, the Board believes that 
Diagnostic Code 5258, which pertains to dislocated semilunar 
cartilage, also contemplates limitation of motion; thus, to 
assign separate disability ratings under Diagnostic Codes 
5258 and 5010 would also violate the rule against pyramiding. 

In short, as the Veteran's symptoms warrant a higher 
evaluation under Diagnostic Code 5258 than they do under 
Diagnostic Code 5010, the Board will assign the Veteran the 
greater 20 percent evaluation under Diagnostic Code 5258.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  As 
there is no evidence of record showing that the Veteran has 
ankylosis of the knee, impairment of the tibia and fibula, or 
acquired, traumatic genu recurvatum, these diagnostic codes 
are not applicable. 

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of 
pain and the fact that he has been noted as having decreased 
range of flexion on repetitive use.  The Board also notes 
that the Veteran's range of motion has been reported to be 
significantly more limited during a period of a flare-up.  
However, the Veteran has been provided 3 VA examinations.  
None of these VA examinations recorded limitation of motion 
that is compensable in nature.  Moreover, the Veteran is now 
receiving a 20 percent evaluation under a diagnostic code 
that contemplates limitation of motion.  As such, the Board 
finds that the overall degree of disability shown in the 
record, to include the increasing pain and limitation of 
motion described by the Veteran during flare-ups, is 
contemplated by the 20 percent rating assigned herein, and 
that a higher rating based on additional functional loss on 
flare-up or due to pain and other symptoms is not warranted.  
Additionally, as noted above, there is no indication that a 
fourth VA examination would provide a more accurate picture 
of the Veteran's limitation of motion than has already been 
provided.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  The Board acknowledges that it was noted 
in the June 2007 VA examination report that the Veteran's 
bilateral knee disabilities have significant occupational 
effects, in that he experiences pain upon prolonged standing 
in his occupation as a nurse.  However, the 20 percent rating 
assigned herein is indicative of some industrial impairment, 
and specifically contemplates symptoms such as pain, locking, 
effusion, and limitation of motion.  In essence, the 
Veteran's right knee disability has not been shown to cause 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 20 percent rating is 
warranted under Diagnostic Codes 5258 for the Veteran's 
service-connected right knee disability.  Assignment of 
staged ratings is not for application.  Fenderson, supra.

2.  Entitlement to a compensable evaluation for service-
connected 5th metacarpal phalangeal joint fracture (boxer's 
fracture). 

In a June 2003 rating decision, the RO granted service 
connection for status post right 5th metacarpal phalangeal 
joint fracture (boxer's fracture) and assigned a 
noncompensable evaluation, effective May 31, 2003, under 
Diagnostic Code 5230.  The Veteran seeks a higher evaluation.

Under Diagnostic Code 5230, a 0 percent evaluation is 
assigned for limitation of motion of the ring or little 
finger.  This is the maximum evaluation allowed under this 
diagnostic code.  

The Board notes that the Veteran underwent a VA examination 
in February 2006.  At this examination, the Veteran reported 
pain proximal to the 5th metacarpal phalangeal joint when he 
extends the wrist or with pulling motion, such as cranking a 
wrench or pulling a rope.  The pain is sharp and stops when 
the activity stops.  It may ache for a short period 
thereafter.  The Veteran reported decreased grip of hand and 
may have stiffness in the early mornings or with cold, damp 
weather.  His hand tires easily with repetitive use.  
Endurance is fair.  The examiner noted tenderness to 
palpation of the right hand proximal to the 5th metacarpal 
phalangeal joint.  There is no swelling, heat, or redness.  
Grip was recorded as a 5 out of 5.  The tips of his digits 
touch palmar crease when gripping.  He can oppose thumb to 
the tips of remaining digits.  With regard to range of motion 
of the little finger, the Veteran's metacarpal phalangeal 
joint measured a 0 to 90/90,  his proximal interphalangeal 
joint measured a 0-100/100, and his distal interphangeal 
joint measured a 0-70/70.  The examiner noted that he holds a 
pen and writes without difficulty.  The examiner diagnosed 
the Veteran with a mild deformity of the 5th metacarpal, 
probably related to old trauma.  There is no evidence of an 
acute fracture or dislocation and no gross soft tissue 
abnormalities identified. 

The Veteran also underwent a general VA examination in April 
2003.  The examiner noted that this disability has not had 
any significant affect upon his usual occupation or daily 
activities.  He does not require the use of any kind of 
splint, and there are no changes in terms of speed or 
coordination.  The Veteran reported feeling like he has lost 
some grip strength.  Repetitive motion does aggravate the 
discomfort.  The examiner noted that there are no bony 
abnormalities.  The shaft of the little metacarpal was 
unremarkable.  It was not tender, and he had full range of 
motion of the right little finger.   

As noted, above, a 0 percent evaluation is the maximum 
evaluation allowed under Diagnostic Code 5230.  As such, an 
increased rating cannot be assigned under this diagnostic 
code. 

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  
Diagnostic Code 5228 evaluates limitation of motion of the 
thumb, and Diagnostic Code 5259 evaluates limitation of 
motion of the index or long finger.  As the Veteran is 
service connected solely for a little finger disability, 
which has not been shown to be responsible for additional 
disability in the remaining fingers or thumb, the Board finds 
that these diagnostic codes are inapplicable, and the Veteran 
is most appropriately rated under Diagnostic Code 5230.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board notes that the Veteran complained in his 
April 2004 NOD that he has had limited motion and chronic 
pain in his right hand since he broke his hand in service.  
He asserted in his April 2006 VA Form 9 Appeal that he has 
loss of strength in his hand.  However, the Board finds that 
the most probative evidence of record does not reflect any 
significant functional loss due to the Veteran's 5th 
metacarpal phalangeal joint fracture.  Specifically, at the 
most recent VA examination in February 2006, the Veteran was 
noted as having full range of motion and a grip of 5 out of 
5.  While the Veteran is certainly competent to describe his 
symptoms and their impact on his daily life, the Board 
ultimately places more weight on the clinical findings of a 
competent health care specialist on objective examination.  
As such, the Board finds that compensation under Deluca is 
not warranted for this disability. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  The Board notes that it was argued in the 
March 2010 Written Brief Presentation that this disability 
affects the Veteran's occupation.  However, the threshold 
factor for extraschedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 
(2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
necessary include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  
As discussed in detail above, the Veteran was noted as having 
full range of motion, a grip of 5 out of 5, and endurance was 
described as fair.  Certainly, the Veteran is competent to 
describe his symptoms and their impact on his daily life, 
but, as noted, the Board ultimately places more weight on the 
clinical findings of a competent health care specialist on 
objective examination.  In this instance, those findings 
suggest that the degree of disability is precisely that 
contemplated by the current noncompensable evaluation.  The 
simple fact that the Veteran's disability does not satisfy 
the numerical criteria for a compensable rating under the 
rating criteria, does not place his symptomatology outside of 
that contemplated by the rating schedule or make application 
of the rating schedule impracticable in this case.

Furthermore, the record reflects that, at the beginning of 
the period under consideration in this appeal, the Veteran 
was a full time student, and that he eventually went to work 
as a nurse in 2007.  The representative has argued that his 
disability causes problems at his occupation, but it has not 
been explained in what way it causes him problems.  It has 
not been put forth that the disability has led to any 
expressions of concern by his employer over his job 
performance, and nothing in the record suggests that the 
Veteran's ability to maintain employment or his earnings have 
been curtailed due to his disability in a way not considered 
in the rating schedule. The Board acknowledges, and is 
sympathetic to, the personal difficulties the Veteran 
experiences as a result of his disability.  However, 
significant functional impairment resulting from pain and 
other symptoms is not supported by objective evidence, as 
discussed above.  Based on this analysis, the Board finds 
that referral for an extraschedular rating is not warranted.

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.



3.  Entitlement to service connection for headaches.

The Veteran is seeking entitlement to service connection for 
headaches.  Specifically, he asserted on his April 2003 claim 
that he has had headaches since 2000.  On his April 2006 VA 
Form 9 Appeal, the Veteran asserted that he was treated for 
and diagnosed with chronic headaches while on active duty. 

A review of the Veteran's service treatment records reveals 
that the Veteran did not report having frequent or severe 
headaches on his August 1998 report of medical history upon 
enlistment into active duty.  In a June 2002 service 
treatment record, the Veteran reported a frontal headache.  
On a January 2003 report of medical history, the Veteran 
reported frequent or severe headaches.  He reported having 
headaches every day.  The examining physician noted that he 
felt these frequent, daily headaches were consistent with 
stress.  On the January 2003 report of medical examination, 
the Veteran was diagnosed with chronic headaches.

With regard to a current diagnosis, the Board notes that the 
Veteran underwent a general VA medical examination in April 
2003.  At this examination, the Veteran complained of daily 
headaches almost every day since late 1999, with no required 
emergency room visits.  He described the pain in his head as 
a constant pressure sensation in the frontal region, not 
associated with nausea, vomiting, or photophobia.  The 
Veteran was diagnosed with daily muscular tension headaches.

More recently, the Veteran underwent a VA examination in 
February 2006.  The examiner did not review the claims file.  
The Veteran reported an onset of headaches in 2002.  He 
reported no history of trauma.  His headaches began in the 
right temporal region.  He had some nausea, without vomiting, 
and some blurring of vision.  Currently, the Veteran reported 
that he has headaches daily, with the headaches being much 
worse 2 to 3 times per month.  The Veteran reported no known 
precipitating factors for his daily headaches.  The daily 
headaches are moderate in nature and resolve with Excedrin 
Migraine.  The more severe headaches are aggravated by light, 
noise, and movements.  His vision blurs but he has no halos.  
The examiner diagnosed the Veteran with cephalgia of 
undetermined etiology, with a 2004 CT scan not showing 
evidence of sinusitis, and migraine headaches.

In support of his claim, the Veteran has also submitted a 
letter from his private physician.  See C.A.M., M.D. letter, 
February 2005.  This physician stated that he had known the 
Veteran since 1995.  He further noted that the Veteran had a 
history of migraines onset occurring in 2002.  Prior to his 
service enlistment, he had no previous history of migraines.  
The physician noted that the Veteran had to seek help and 
medical advice while in service.  He concluded by noting that 
the Veteran had an onset of migraines while in service and he 
continues to have migraines.      

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the Veteran has indicated that his current 
headaches or migraines began while he was in service.  The 
Board notes that the Veteran is competent to report that his 
head ached during service and to describe a continuity of 
symptoms since service.  

Therefore, in light of the fact that the Veteran did not 
report headaches upon entrance into service, he complained in 
a June 2002 service treatment record of a headache, he 
reported having chronic headaches upon separating from 
service, he has consistently reported that his headaches 
began during service and has had a continuity of symptoms 
since service, he has been diagnosed with a current headache 
disorder, and he has submitted private medical evidence 
reflecting that his current migraines began while in service 
and not before, the Board concludes that there is at least an 
approximate balance of positive and negative evidence as to 
whether the Veteran has a current headache disability that he 
incurred during his active duty service.  Therefore, having 
resolved doubt in favor of the Veteran, the Board concludes 
that service connection must be granted for the Veteran's 
headaches.  


ORDER

Entitlement to no more than a 20 percent evaluation for 
service-connected cartilage defect of the right knee with 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to a compensable evaluation for service-connected 
5th metacarpal phalangeal joint fracture (boxer's fracture) 
is denied. 

Entitlement to service connection for headaches is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


